                Case 2:19-cv-01396-RSL Document 12 Filed 06/04/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     DOUGLAS MIHALIK,                                             Case No. C19-1396RSL

10                            Plaintiff,                            ORDER GRANTING
11                       v.                                         PLAINTIFF’S MOTION FOR
                                                                    EXTENSION OF TIME
12     VERNETTA WEEMS, et al.,
13                            Defendants.
14
15          This matter comes before the Court on plaintiff’s “Request for an Extension of Time to
16 Perfect Service of Process.” Dkt. #10. Plaintiff filed this action on August 30, 2019. See Dkt.
17 #1. On January 17, 2020, the Court denied plaintiff’s “Request for Service of Summons and
18 Complaint by U.S. Marshals” and directed plaintiff to affect and file proof of service within
19 forty-five days. Dkt. #5. On March 6, 2020, plaintiff moved for an extension of time to affect
20 service of process, alleging various difficulties with the U.S. Postal Service and commercial
21 process servers. Dkt. #7. The Court granted plaintiff’s motion and extended his service
22 deadline to May 17, 2020. Dkt. #8. Plaintiff now moves for an additional extension of time to
23 serve defendants, citing challenges related to the COVID-19 pandemic. See Dkt. #10. The
24 Court is aware of the challenges presented by COVID-19 and, finding good cause exists,
25 HEREBY GRANTS plaintiff’s motion. 1 See Fed. R. Civ. P. 4(m). Plaintiff shall affect and file
26 proof of service on the remaining named defendants pursuant to Fed. R. Civ. P. 4(e) no later
27
            1
28            The Court has now extended plaintiff’s service deadline three times. Plaintiff is advised that no
     further extensions of time to serve will be granted.
     ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME - 1
             Case 2:19-cv-01396-RSL Document 12 Filed 06/04/20 Page 2 of 2




 1 than July 31, 2020. The Clerk of Court is directed to note this service deadline on the Court’s
 2 calendar.
 3         DATED this 4th day of June, 2020.
 4
 5
 6                                                  A
                                                    Robert S. Lasnik
 7
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME - 2
